DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 3/31/2021 have been fully considered as follows.
Applicant argues that the claim interpretation under 35 USC 112(f) should not be invoked due to the module including instructions that are processed by a processor and stored in memory.  Therefore, the interpretation is withdrawn. 
Applicant argues that the rejections under 35 USC 103 should not be maintained due to Eom does not disclose the feature referring to returning the sensitivity level of the recited lane positioning system to the original value after the driver has demonstrated adequate driving capability and Eom does not disclose taking specific steps in response to detecting the transition from automatic to manual.  The arguments are persuasive.  Therefore, a new ground of rejection is below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120283912 A1) in view of Van Dan Elzen (US 20130231830 A1).
Regarding Claim 1, Lee discloses A centering system for improving lane centering performance of an operator of a vehicle after transitioning from an automated mode of operation to a manual mode of operation, comprising ([0018] A lane keeping assist application may automatically control the vehicle steering to ensure that the vehicle stays within a pre-determined lane or path on the road. [0048] block 510, if automated steering system 90 is available, the system may be engaged. When engaged, the automated steering system 90 may then automatically control the direction and/or heading of vehicle travel by adjusting the steering actuator. block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. As depicted in block 514, control of the vehicle may be relinquished by the steering control system to the operator or driver.) one or more processors; a memory communicably coupled to the one or more processors and storing: (Fig. 2 element 110 CPU element 120 memory) an inducement module including instructions that when executed by the one or more processors cause the one or more processors to, in response to detecting a transition to the manual mode of operation (Fig. 2 element 110 CPU element 120 memory [0048] 510, if automated steering system 90 is available, the system may be engaged. When engaged, the automated steering system 90 may then automatically control the direction and/or heading of vehicle travel by adjusting the steering actuator. block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. As depicted in block 514, control of the vehicle may be relinquished by the steering control system to the operator or driver.) and a reset module including instructions that when executed by the one or more processors cause the one or more processors to reset the sensitivity level to the first value upon determining that a deviation score satisfies a stability threshold (Fig. 2 element 110 CPU [0048]  block 510, if automated steering system 90 is available, the system may be engaged. block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. block 514, control of the vehicle may be relinquished by the steering control system to the operator or driver.[0049] block 516, based on the steering angle measurements, an average steering angle over a pre-determined period of time, for example, 5 seconds or another period of time may be calculated by system 100 [0051] block 520, it may be determined by system 100 whether the vehicle motion conditions or dynamics or driver input are steady. If the calculated vehicle steering angle and vehicle lane offset deviation values over a pre-determined period of time are less than predetermined steering angle and vehicle lane centering thresholds, then it may be determined that the motion or dynamics or driver input of the vehicle is steady, and the automated steering control system override may end, as illustrated in block 522.), wherein the deviation score characterizes deviations of the vehicle from a centerline resulting from operator control inputs.  ([0019] The automated vehicle system may measure the steering angle, relative position of the vehicle with respect to the road, acceleration, speed, yaw-rate, and/or other factors during or over a pre-determined period of time.)
Lee does not expressly disclose, but Van Dan Elzen discloses modify a sensitivity level of a lane positioning system from a first value to a second value to induce finer path following by the operator ([0058] Referring to FIG. 2, the initial positions of the safe Zone delimiters 47a and 47b may be selected to be any suitable positions. [0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2.); a centering module including instructions that when executed by the one or more processors cause the one or more processors to control the lane positioning system according to the sensitivity level ([0037] a controller 19 that controls the operation of lane keeping system 11. The lane keeping system 11 assists the driver (shown at 20) in keeping the vehicle 10 in its lane on a road. [0045] The controller 19 also determines the initial positions of first and second safe Zone delimiters 47a and 47b, which define an initial safe zone 48 for the vehicle 10. the positions of the safe zone delimiters 47a and 47b may be selected by selecting an initial width Ws for the safe Zone 48 and centering the safe Zone 48 between the lane delimiters 24a and 24b); 
In this way, the system of Van Dan Elzen includes a lane keeping system with adjustable safe zone delimiters to warn the driver of veering off the road ([0002-0006]). Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including adjustable safe zone delimiters to warn the driver of veering off the road.
Regarding Claim 4, Lee does not expressly disclose, but Van Dan Elzen discloses wherein the centering module further includes instructions to control the vehicle to steer towards the centerline when the deviations exceed the sensitivity level. ([0047] If the vehicle 10 leaves the safe zone 48, the controller 19 may activate an optional steering assist device 54 that applies steering corrections to the vehicle 10 to urge the vehicle 10 back into the safe zone 48. Fig. 2 element CL centerline)
In this way, the system of Van Dan Elzen includes a lane keeping system with a steering assist device that applies steering corrections. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a steering assist device that applies steering corrections.
Regarding Claim 5, Lee does not expressly disclose, but Van Dan Elzen discloses wherein the centering module further includes instructions to generate a warning signal to alert the operator when the deviations exceed the sensitivity level, and wherein the warning signal is at least one of audible, visual and haptic. ([0046] If the vehicle 10 leaves the safe zone 48 or is predicted by the controller 19 to be at risk of leaving the safe zone 48, the controller 19 may determine that it was in error and that the vehicle 10 is at increased risk of unintentionally leaving the lane 22, and activates an output device 50 to notify the driver 20. The output device 50 may be any suitable type of output device, such as, for example, a haptic output device, such as, for example, a vibratory-motor that is connected to the steering wheel 30. By vibrating the steering wheel 30, the driver 20 is notified by the lane keeping system 11 of the apparent driving error, without notifying the passengers (shown at 52) in the vehicle 10.)
In this way, the system of Van Dan Elzen includes a lane keeping system with a haptic output device to notify the driver when at risk of leaving the safe zone. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a haptic output device to notify the driver when at risk of leaving the safe zone.
Regarding Claim 6, Lee discloses wherein the inducement module further includes instructions to receive a signal that indicates the transition is from the automated mode and into the manual mode.  ([0034] Processor 110 may execute code or instructions, for example stored in memory 120 or long term storage 130, to carry out embodiments of the present invention. [0048] block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions.)
Regarding Claim 7, Lee does not expressly disclose, but Van Dan Elzen discloses wherein the reset module further includes instructions to modify the stability threshold according to a number of times the deviations exceed the sensitivity level. ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2) 
In this way, the system of Van Dan Elzen includes a lane keeping system with a wide safe zone when the driver heavily relies on the corrective action. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a wide safe zone when the driver heavily relies on the corrective action.
Regarding Claim 8, Lee discloses wherein the reset module further includes instructions to retrieve the first value from the memory and modify the sensitivity level of the lane positioning to the first value. ([0051] As illustrated in blocks 522 and 510, if the vehicle is determined to be steady (e.g., if it is determined that the operator of the vehicle is not overriding a vehicle steering system 90), an automated steering control system 90 may be automatically engaged, activated or actuated.)
Regarding Claim 9, Lee discloses A method for improving lane centering performance of an operator of a vehicle after transitioning from an automated mode of operation to a manual mode of operation, comprising ([0018] A lane keeping assist application may automatically control the vehicle steering to ensure that the vehicle stays within a pre-determined lane or path on the road. [0048] FIG. 6 is a flowchart of a method according to an embodiment of the invention. block 510, if automated steering system 90 is available, the system may be engaged. When engaged, the automated steering system 90 may then automatically control the direction and/or heading of vehicle travel by adjusting the steering actuator. block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. As depicted in block 514, control of the vehicle may be relinquished by the steering control system to the operator or driver): in response to detecting a transition to the manual mode of operation ([0048] block 510, if automated steering system 90 is available, the system may be engaged. When engaged, the automated steering system 90 may then automatically control the direction and/or heading of vehicle travel by adjusting the steering actuator. block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. As depicted in block 514, control of the vehicle may be relinquished by the steering control system to the operator or driver.), and resetting the sensitivity level to the first value upon determining that a deviation score satisfies a stability threshold ([0048]  block 510, if automated steering system 90 is available, the system may be engaged. block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. block 514, control of the vehicle may be relinquished by the steering control system to the operator or driver.[0049] block 516, based on the steering angle measurements, an average steering angle over a pre-determined period of time, for example, 5 seconds or another period of time may be calculated by system 100 [0051] block 520, it may be determined by system 100 whether the vehicle motion conditions or dynamics or driver input are steady. If the calculated vehicle steering angle and vehicle lane offset deviation values over a pre-determined period of time are less than predetermined steering angle and vehicle lane centering thresholds, then it may be determined that the motion or dynamics or driver input of the vehicle is steady, and the automated steering control system override may end, as illustrated in block 522.), wherein the deviation score characterizes deviations of the vehicle from a centerline resulting from operator control inputs. ([0019] The automated vehicle system may measure the steering angle, relative position of the vehicle with respect to the road, acceleration, speed, yaw-rate, and/or other factors during or over a pre-determined period of time.)
Lee does not expressly disclose, but Van Dan Elzen discloses modifying a sensitivity level of a lane positioning system from a first value to a second value to induce path following centering by the operator ([0058] Referring to FIG. 2, the initial positions of the safe Zone delimiters 47a and 47b may be selected to be any suitable positions. [0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2.); controlling the lane positioning system according to the sensitivity level ([0037] a controller 19 that controls the operation of lane keeping system 11. The lane keeping system 11 assists the driver (shown at 20) in keeping the vehicle 10 in its lane on a road. [0045] The controller 19 also determines the initial positions of first and second safe Zone delimiters 47a and 47b, which define an initial safe zone 48 for the vehicle 10. the positions of the safe zone delimiters 47a and 47b may be selected by selecting an initial width Ws for the safe Zone 48 and centering the safe Zone 48 between the lane delimiters 24a and 24b)
In this way, the system of Van Dan Elzen includes a lane keeping system with adjustable safe zone delimiters to warn the driver of veering off the road([0002-0006]). Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including adjustable safe zone delimiters to warn the driver of veering off the road.
Regarding Claim 12, Lee does not expressly disclose, but Van Dan Elzen discloses wherein controlling the lane positioning system includes controlling the vehicle to steer towards the centerline when the deviations exceed the sensitivity level. ([0047] If the vehicle 10 leaves the safe zone 48, the controller 19 may activate an optional steering assist device 54 that applies steering corrections to the vehicle 10 to urge the vehicle 10 back into the safe zone 48. Fig. 2 element CL centerline)
In this way, the system of Van Dan Elzen includes a lane keeping system with a steering assist device that applies steering corrections. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a steering assist device that applies steering corrections.
Regarding Claim 13, Lee does not expressly disclose, but Van Dan Elzen discloses wherein controlling the lane positioning system includes generating a warning signal to alert the operator when the deviations exceed the sensitivity level, and wherein the warning signal is at least one of audible, visual and haptic. ([0046] If the vehicle 10 leaves the safe zone 48 or is predicted by the controller 19 to be at risk of leaving the safe zone 48, the controller 19 may determine that it was in error and that the vehicle 10 is at increased risk of unintentionally leaving the lane 22, and activates an output device 50 to notify the driver 20. The output device 50 may be any suitable type of output device, such as, for example, a haptic output device, such as, for example, a vibratory-motor that is connected to the steering wheel 30. By vibrating the steering wheel 30, the driver 20 is notified by the lane keeping system 11 of the apparent driving error, without notifying the passengers (shown at 52) in the vehicle 10.)
In this way, the system of Van Dan Elzen includes a lane keeping system with a haptic output device to notify the driver when at risk of leaving the safe zone. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a haptic output device to notify the driver when at risk of leaving the safe zone.
Regarding Claim 14, Lee discloses wherein detecting the transition includes receiving a signal that indicates the transition is from the automated mode and into the manual mode. ([0034] Processor 110 may execute code or instructions, for example stored in memory 120 or long term storage 130, to carry out embodiments of the present invention. [0048] block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions.)
Regarding Claim 15, Lee does not expressly disclose, but Van Dan Elzen discloses further comprising modifying the stability threshold according to a number of times the deviations exceed the sensitivity level. ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2)
In this way, the system of Van Dan Elzen includes a lane keeping system with a wide safe zone when the driver heavily relies on the corrective action. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a wide safe zone when the driver heavily relies on the corrective action.
Regarding Claim 16, Lee discloses wherein resetting the sensitivity level to the first value includes retrieving the first value from a memory and modifying the sensitivity level of the lane positioning system to the first value.  ([0051] As illustrated in blocks 522 and 510, if the vehicle is determined to be steady (e.g., if it is determined that the operator of the vehicle is not overriding a vehicle steering system 90), an automated steering control system 90 may be automatically engaged, activated or actuated.)
Regarding Claim 17, Lee discloses A non-transitory computer-readable medium for improving lane centering performance of an operator of a vehicle after transitioning from an automated mode of operation to a manual mode of operation and storing instructions that when executed by one or more processor cause the one or more processors to ([0004] The automatic vehicle control system may include an automated lane centering system, lane keeping assist, or other autonomous vehicle steering control system. [0048] block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. [0058] Embodiments of the invention may include an article such as a non-transitory computer or processor readable non-transitory storage medium, such as for example a memory, a disk drive, or a USB flash memory encoding, including or storing instructions, e.g., computer-executable instructions, which when executed by a processor or controller, cause the processor or controller to carry out methods disclosed herein.): in response to detecting a transition to the manual mode of operation ([0048] block 510, if automated steering system 90 is available, the system may be engaged. When engaged, the automated steering system 90 may then automatically control the direction and/or heading of vehicle travel by adjusting the steering actuator. block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. As depicted in block 514, control of the vehicle may be relinquished by the steering control system to the operator or driver), and reset the sensitivity level to the first value upon determining that a deviation score satisfies a stability threshold (Fig. 2 element 110 CPU [0048]  block 510, if automated steering system 90 is available, the system may be engaged. block 512, at any time while the automated steering system 90 is engaged, the operator of the vehicle may override, disengage, or deactivate automated steering system 90 by, for example, applying torque to the steering wheel, turning the steering wheel beyond a pre-determined threshold angle, or other actions. block 514, control of the vehicle may be relinquished by the steering control system to the operator or driver.[0049] block 516, based on the steering angle measurements, an average steering angle over a pre-determined period of time, for example, 5 seconds or another period of time may be calculated by system 100 [0051] block 520, it may be determined by system 100 whether the vehicle motion conditions or dynamics or driver input are steady. If the calculated vehicle steering angle and vehicle lane offset deviation values over a pre-determined period of time are less than predetermined steering angle and vehicle lane centering thresholds, then it may be determined that the motion or dynamics or driver input of the vehicle is steady, and the automated steering control system override may end, as illustrated in block 522.), wherein the deviation score characterizes deviations of the vehicle from a centerline resulting from operator control inputs. ([0019] The automated vehicle system may measure the steering angle, relative position of the vehicle with respect to the road, acceleration, speed, yaw-rate, and/or other factors during or over a pre-determined period of time.)
Lee does not expressly disclose, but Van Dan Elzen discloses modify a sensitivity level of a lane positioning system from a first value to a second value to induce finer path following by the operator ([0058] Referring to FIG. 2, the initial positions of the safe Zone delimiters 47a and 47b may be selected to be any suitable positions. [0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2.); control the lane positioning system according to the sensitivity level ([0037] a controller 19 that controls the operation of lane keeping system 11. The lane keeping system 11 assists the driver (shown at 20) in keeping the vehicle 10 in its lane on a road. [0045] The controller 19 also determines the initial positions of first and second safe Zone delimiters 47a and 47b, which define an initial safe zone 48 for the vehicle 10. the positions of the safe zone delimiters 47a and 47b may be selected by selecting an initial width Ws for the safe Zone 48 and centering the safe Zone 48 between the lane delimiters 24a and 24b); 
In this way, the system of Van Dan Elzen includes a lane keeping system with adjustable safe zone delimiters to warn the driver of veering off the road ([0002-0006]). Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including adjustable safe zone delimiters to warn the driver of veering off the road.
Regarding Claim 19, Lee discloses wherein the computer-readable medium further includes instructions that when executed by the one or more processors cause the one or more processors to: ([0058] Embodiments of the invention may include an article such as a non-transitory computer or processor readable non-transitory storage medium, such as for example a memory, a disk drive, or a USB flash memory encoding, including or storing instructions, e.g., computer-executable instructions, which when executed by a processor or controller, cause the processor or controller to carry out methods disclosed herein)
Lee does not expressly disclose, but Van Dan Elzen discloses control the vehicle to steer towards the centerline when the deviations exceed the sensitivity level. ([0047] If the vehicle 10 leaves the safe zone 48, the controller 19 may activate an optional steering assist device 54 that applies steering corrections to the vehicle 10 to urge the vehicle 10 back into the safe zone 48. Fig. 2 element CL centerline) 
In this way, the system of Van Dan Elzen includes a lane keeping system with a steering assist device that applies steering corrections. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a steering assist device that applies steering corrections.
Regarding Claim 20, Lee discloses wherein the computer-readable medium further includes instructions that when executed by the one or more processors cause the one or more processors to: ([0058] Embodiments of the invention may include an article such as a non-transitory computer or processor readable non-transitory storage medium, such as for example a memory, a disk drive, or a USB flash memory encoding, including or storing instructions, e.g., computer-executable instructions, which when executed by a processor or controller, cause the processor or controller to carry out methods disclosed herein)
Lee does not expressly disclose, but Van Dan Elzen discloses generate a warning signal to alert the operator when the deviations exceed the sensitivity level, and wherein the warning signal is at least one of audible, visual and haptic. ([0046] If the vehicle 10 leaves the safe zone 48 or is predicted by the controller 19 to be at risk of leaving the safe zone 48, the controller 19 may determine that it was in error and that the vehicle 10 is at increased risk of unintentionally leaving the lane 22, and activates an output device 50 to notify the driver 20. The output device 50 may be any suitable type of output device, such as, for example, a haptic output device, such as, for example, a vibratory-motor that is connected to the steering wheel 30. By vibrating the steering wheel 30, the driver 20 is notified by the lane keeping system 11 of the apparent driving error, without notifying the passengers (shown at 52) in the vehicle 10.)
In this way, the system of Van Dan Elzen includes a lane keeping system with a haptic output device to notify the driver when at risk of leaving the safe zone. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a haptic output device to notify the driver when at risk of leaving the safe zone.
Regarding Claim 21, Lee does not expressly disclose, but Van Dan Elzen discloses wherein the second value induces path following by the operator more strictly than the first value ([0058] Referring to FIG. 2, the initial positions of the safe Zone delimiters 47a and 47b may be selected to be any suitable positions. [0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2.)
In this way, the system of Van Dan Elzen includes a lane keeping system with a wide safe zone when the driver heavily relies on the corrective action and a tight safe zone when the driver stays in the safe zone. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including a wide safe zone when the driver heavily relies on the corrective action and a tight safe zone when the driver stays in the safe zone.
Claims 2, 3, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120283912 A1) in view of Van Dan Elzen (US 20130231830 A1) in further view of Mangal (US 9870001 B1) in further view of Fung (US 20160001781 A1).
Regarding Claim 2, Lee discloses a time operating in the automated mode ([0019] The automated vehicle system may measure the steering angle, relative position of the vehicle with respect to the road, acceleration, speed, yaw-rate, and/or other factors during or over a pre-determined period of time. )
Lee does not expressly disclose, but Van Dan Elzen discloses wherein the inducement module further includes instructions to calculate the second value according to characteristics of at least one of the operator and the vehicle ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe zone 48, the controller 19 rewards those who stay within the safe zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3) and wherein the sensitivity level defines a threshold for the deviations of the vehicle from the centerline. (Abstract: A lane keeping system for a vehicle sets a safe zone in which the driver can drive the vehicle. Fig. 2 element CL centerline, element 48 safe zone)
In this way, the system of Van Dan Elzen includes a lane keeping system with an adjustable safe zone based on a drivers performance. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including an adjustable safe zone based on a drivers performance.
Lee does not expressly disclose, but Mangal discloses wherein the characteristics include one or more of past deviation scores of the operator (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12)
In this way, the system of Mangal includes prior instances of a traffic scenario to determine a skill ranking. Like Lee, Mangal is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Mangal, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Mangal to the system of Lee since doing so would enhance the system by including prior instances of a traffic scenario to determine a skill ranking.
Lee does not expressly disclose, but Fung discloses an age of the operator and a driving experience of the operator ([0647] the response system 188, after determining the identity of the driver, can retrieve a user profile including characteristics user preferences for the identified driver. The characteristics can include the age of the driver.)
In this way, the system of Fung includes a response system that determines the users profile and age. Like Lee, Fung is concerned with a lane keeping assist system to help a driver stay in the current lane.
Therefore, from these teachings of Lee and Fung, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fung to the system of Lee since doing so would enhance the system by including a response system that determines the users profile and age.
Regarding Claim 3, Lee does not expressly disclose, but Mangal discloses wherein the past deviation scores include the past deviation scores of the operator obtained during at least one of inclement weather conditions, road conditions, and a time of day. (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12. Claim 5 wherein the complexity-ranking is determined based on one of a traffic-density, a traffic-speed, a weather-condition, a lane-maneuver, a speed-change, and a road-type.)
In this way, the system of Mangal includes prior instances of a traffic scenario to determine a skill ranking. Like Lee, Mangal is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Mangal, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Mangal to the system of Lee since doing so would enhance the system by including prior instances of a traffic scenario to determine a skill ranking.
Regarding Claim 10, Lee discloses a time operating in the automated mode ([0019] The automated vehicle system may measure the steering angle, relative position of the vehicle with respect to the road, acceleration, speed, yaw-rate, and/or other factors during or over a pre-determined period of time. )
Lee does not expressly disclose, but Van Dan Elzen discloses further comprising calculating the second value according to characteristics of at least one of the operator and the vehicle ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe zone 48, the controller 19 rewards those who stay within the safe zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3) and wherein the sensitivity level defines a threshold for the deviations of the vehicle from the centerline. (Abstract: A lane keeping system for a vehicle sets a safe zone in which the driver can drive the vehicle. Fig. 2 element CL centerline, element 48 safe zone)
In this way, the system of Van Dan Elzen includes a lane keeping system with an adjustable safe zone based on a drivers performance. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including an adjustable safe zone based on a drivers performance.
Lee does not expressly disclose, but Mangal discloses wherein the characteristics include 31one or more of past deviation scores of the operator (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12)
In this way, the system of Mangal includes prior instances of a traffic scenario to determine a skill ranking. Like Lee, Mangal is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Mangal, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Mangal to the system of Lee since doing so would enhance the system by including prior instances of a traffic scenario to determine a skill ranking.
Lee does not expressly disclose, but Fung discloses a time operating in the automated mode, an age of the operator and a driving experience of the operator ([0647] the response system 188, after determining the identity of the driver, can retrieve a user profile including characteristics user preferences for the identified driver. The characteristics can include the age of the driver.), 
In this way, the system of Fung includes a response system that determines the users profile and age. Like Lee, Fung is concerned with a lane keeping assist system to help a driver stay in the current lane.
Therefore, from these teachings of Lee and Fung, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fung to the system of Lee since doing so would enhance the system by including a response system that determines the users profile and age.
Regarding Claim 11, Lee does not expressly disclose, but Mangal discloses wherein the past deviation scores include the past deviation scores of the operator obtained during at least one of inclement weather conditions, road conditions, and a time of day. (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12. Claim 5 wherein the complexity-ranking is determined based on one of a traffic-density, a traffic-speed, a weather-condition, a lane-maneuver, a speed-change, and a road-type.)  
In this way, the system of Mangal includes prior instances of a traffic scenario to determine a skill ranking. Like Lee, Mangal is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Mangal, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Mangal to the system of Lee since doing so would enhance the system by including prior instances of a traffic scenario to determine a skill ranking.
Regarding Claim 18, Lee discloses wherein the computer- readable medium further includes instructions that when executed by the one or more processors cause the one or more processors to: ([0058] Embodiments of the invention may include an article such as a non-transitory computer or processor readable non-transitory storage medium, such as for example a memory, a disk drive, or a USB flash memory encoding, including or storing instructions, e.g., computer-executable instructions, which when executed by a processor or controller, cause the processor or controller to carry out methods disclosed herein) a time operating in the automated mode ([0019] The automated vehicle system may measure the steering angle, relative position of the vehicle with respect to the road, acceleration, speed, yaw-rate, and/or other factors during or over a pre-determined period of time. )
Lee does not expressly disclose, but Van Dan Elzen discloses calculate the second value according to characteristics of at least one of the operator and the vehicle ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3) and wherein the sensitivity level defines a threshold for the deviations of the vehicle from the centerline. (Abstract: A lane keeping system for a vehicle sets a safe zone in which the driver can drive the vehicle. Fig. 2 element CL centerline, element 48 safe zone)
In this way, the system of Van Dan Elzen includes a lane keeping system with an adjustable safe zone based on a drivers performance. Like Lee, Van Dan Elzen is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Van Dan Elzen, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Van Dan Elzen to the system of Lee since doing so would enhance the system by including an adjustable safe zone based on a drivers performance.
Lee does not expressly disclose, but Mangal discloses wherein the characteristics include one or more of past deviation scores of the operator (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12)
In this way, the system of Mangal includes prior instances of a traffic scenario to determine a skill ranking. Like Lee, Mangal is concerned with centering a vehicle in a lane.
Therefore, from these teachings of Lee and Mangal, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Mangal to the system of Lee since doing so would enhance the system by including prior instances of a traffic scenario to determine a skill ranking.
Lee does not expressly disclose, but Fung discloses an age of the operator and a driving experience of the operator ([0647] the response system 188, after determining the identity of the driver, can retrieve a user profile including characteristics user preferences for the identified driver. The characteristics can include the age of the driver.), 
In this way, the system of Fung includes a response system that determines the users profile and age. Like Lee, Fung is concerned with a lane keeping assist system to help a driver stay in the current lane.
Therefore, from these teachings of Lee and Fung, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Fung to the system of Lee since doing so would enhance the system by including a response system that determines the users profile and age.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664